Citation Nr: 0837068	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing 
loss disability.  

2. Entitlement to service connection for chloracne or chronic 
acneform eruption, other than multiple follicular cysts in 
both ear areas.  

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder on the arms, claimed as sores on arms and 
variously characterized as actinic keratoses, seborrheic 
keratoses and basal cell carcinoma, lichen simplex chronicus, 
and prurigo nodularis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in North Little Rock, Arkansas, which reopened and denied a 
claim of service connection for prurigo nodularis, and denied 
claims of service connection for hearing loss and chloracne 
or chronic acneform eruption.  Subsequently, in a May 2007 
rating decision, the RO granted service connection for 
multiple follicular cysts, both ear areas.  The claims of 
service connection for a bilateral hearing loss disability 
and chloracne or chronic acneform eruption, and the petition 
to reopen a claim of service connection for a skin disorder 
on the arms remain on appeal.  

Notwithstanding the RO's decision to reopen the previously 
disallowed claim of sores on arms, the Board is nevertheless 
required to address the issue of reopening to determine 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).

In February 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

Subsequent to the issuance of the May 2007 Statement of the 
Case (SOC), the veteran submitted additional evidence which 
was not considered by the RO. The veteran waived RO 
consideration of this evidence in a March 2008 submission.  
As such, the Board may consider the appeal.  38 C.F.R. § 
20.1304.

The Board has recharacterized the issues on appeal as 
indicated above to more accurately represent the veteran's 
claims.

The reopened claim of service connection for a skin disorder 
on the arms is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the evidence does not establish that 
a bilateral hearing loss disability had its onset in service, 
manifested within one year of service separation, or is 
otherwise related to the veteran's active military service.  

2. There is no reliable evidence of a current disability 
involving chloracne or chronic acneform eruption, other than 
multiple follicular cysts in both ears.

3. An unappealed RO rating decision dated in October 1990, of 
which the veteran was notified in the following month, denied 
the veteran's claim of service connection for sores on arms.

4. Additional evidence received since the October 1990 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the veteran's claim 
of service connection for a skin disorder on the arms, 
claimed as sores on arms and variously characterized as 
actinic keratoses, seborrheic keratoses and basal cell 
carcinoma, lichen simplex chronicus, and prurigo nodularis.  


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2007).

2. Chloracne or chronic acneform eruption, other than 
multiple follicular cysts in both ears, was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  See 38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

3. The October 1990 rating decision denying a claim of 
service connection for sores on arms is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4. New and material evidence to reopen the claim of 
entitlement to service connection for a skin disorder on the 
arms, claimed as sores on arms and variously characterized as 
actinic keratoses, seborrheic keratoses and basal cell 
carcinoma, lichen simplex chronicus, and prurigo nodularis, 
has been received, and therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claims, 
letters dated in February 2006 and May 2006 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21.  

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board finds that these provisions were fully 
satisfied by the February 2006 letter. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the veteran 
was given proper notice in the May 2006 letter and was given 
ample opportunity to respond.  Subsequently, the veteran's 
claims were readjudicated in a May 2007 Statement of the Case 
(SOC).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran was afforded VA examinations in May 2006 and May 
2007 to obtain an opinion as to whether his chloracne or 
chronic acneform eruption can be directly attributed to 
service.  Further examination or opinion is not needed on 
this claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

With respect to the veteran's bilateral hearing loss claim, 
the Board concludes that an examination is not needed because 
the only evidence indicating the veteran "suffered an event, 
injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The U.S. Court of Appeals for Veterans 
Claims has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to section 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran is seeking service connection for a bilateral 
hearing loss disability and chloracne or chronic acneform 
eruption as a result of active service.  As will be explained 
below, the Board finds that the criteria for service 
connection are not met.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including malignant tumors or an organic disease of the 
nervous system, such as sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2007).

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  A veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary has determined that a presumption 
of service connection is not warranted for several diseases, 
including skin cancers (melanoma, basal and squamous cell).  
See Fed. Reg., 72 FR 32395, 32397-32398 (June 12, 2007).  
Accordingly, skin cancer has not been added to the list of 
diseases associated with herbicide exposure.  See 38 C.F.R. § 
3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994); Stefl 
v. Nicholson, 21 Vet. App. 120 (2007).  The United States 
Court of Appeals for Veterans Claims has specifically held 
that the provisions of Combee are applicable in cases 
involving herbicide exposure.  McCartt v. West, 12 Vet. App. 
164, 167 (1999).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. Bilateral Hearing Loss 

The veteran contends that he has a current bilateral hearing 
loss disability as a result of noise exposure in Vietnam.  
For the reasons that follow, the Board finds that service 
connection is not warranted.

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

After a thorough review of the claims file, the Board finds 
that there is no evidence that an injury or disease was 
incurred in service.  The evidence of record shows that the 
veteran served in Vietnam from September 1966 to October 
1967.  His DD Form 214 indicates that his military 
occupational specialty was a reconnaissance man (8651) and 
that he was awarded the Vietnam Service Medal with two stars 
and the Vietnam Campaign Medal with device.  There is, 
however, no evidence that the veteran engaged in combat or 
was otherwise exposed to noise.  

Service medical records are negative for any complaints, 
treatment or a diagnosis of hearing loss.  The veteran's 
March 1969 separation examination report shows his ears to be 
normal at discharge.  Results of a whisper hearing test 
performed at this examination were 15/15 bilaterally.  Based 
on these findings, no hearing loss disability was present.  
Moreover, there is no evidence of sensorineural hearing loss 
within one year of service separation.  See 38 C.F.R. §§ 
3.307, 3.309.  

Taking into account all of the relevant evidence of record, 
service connection for hearing loss is not warranted.  
Although the veteran testified at his February 2008 Travel 
Board hearing that he suffered combat-related noise exposure 
in Vietnam, there is no documentation of such in his service 
records.  Furthermore, the veteran's service medical records 
to include his March 1969 separation examination report do 
not reflect any complaints of hearing trouble in service, and 
there is no indication that he was diagnosed with hearing 
loss within a year of service separation.  The earliest 
medical evidence of a hearing loss diagnosis is from November 
2005, over 35 years after the veteran's separation from 
service.  This period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim on a direct basis. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board acknowledges that the veteran has submitted 
evidence from Triplet Hearing Centers in support his claim.  
An undated medical statement indicates that the veteran was 
seen in November for a hearing evaluation.  Pure tones 
testing revealed mild to severe sensorineural hearing loss 
bilaterally, and word discrimination scores were 92 percent 
bilaterally.  It was opined that given the veteran has been 
exposed to concussive blasts as well as other loud sounds, it 
is reasonable to assume that this may be a contributing 
factor to his hearing loss.  The Board has considered this 
medical statement, but finds its probative value to be 
outweighed by the other evidence of record because it relies 
on the veteran's self-reported and unconfirmed history of 
military noise exposure.  

In light of the foregoing, the Board concludes that service 
connection for a bilateral hearing loss disability is not 
warranted.  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.  

b. Chloracne

The veteran contends that he has chloracne or chronic 
acneform eruption as a result of active service, to include 
exposure to herbicides in Vietnam.  At the February 2008 
Travel Board hearing, he testified that he first developed 
this skin disorder during his service in Vietnam.  For the 
reasons that follow, the Board finds that service connection 
is not warranted.

As explained above, service connection has been granted 
separately for multiple follicular cysts in both ear areas, 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7819-7800.  
This condition cannot be rated again under a different 
diagnostic code.  See 38 C.F.R. § 4.14.  As such, the Board 
will limit its analysis of service connection for chloracne 
or chronic acneform eruption to findings other than 
multiple follicular cysts in the ear areas bilaterally.  

Medical treatment records from Dr. H.D. Starnes have been 
associated with the record.  The treatment records show that 
the veteran first complained of acne on his ears, especially 
behind his left ear, in January 2006.  Dr. Starnes described 
the condition as chronic acneform eruption consistent with 
Agent Orange exposure.  Subsequently, the assessment given 
was lichen simplex chronicus, follicular cyst, and skin 
lesion.  In March 2006, a lesion was removed from behind the 
veteran's left ear.  

The veteran was afforded a May 2006 VA examination to assess 
his complaints of multiple open and closed comedones on the 
medial cheek area, and numerous cysts on the cheeks glabella 
and behind the ears.  The examination report was separated 
into two parts so as to evaluate separately the veteran's 
claimed conditions of chloracne and sores on arms (to be 
discussed below as part of the claim for a skin disorder on 
the arms).  On physical examination of the former condition, 
the examiner noted numerous scars on the medial cheeks that 
were indicative of a cyst.  No comedones were observed.  
Scars behind the ears were indicative of cystic lancing.  
There was no evidence of acne on the rest of his upper body.  
The examiner gave the assessment that the veteran's condition 
was "possibly chloracne."  It was noted that the lack of 
open and closed comedones goes against this assessment, but 
that the number of cysts points towards it.  The veteran 
reported that he gets a cyst every two to three months, and 
the examiner noted that the diagnosis was most likely 
chloracne.  (The aforementioned diagnosis appears to relate 
to the veteran's cysts of the ears, which is already service-
connected.)  The examiner also noted that the total body 
surface area affected with the chloracne was approximately 5 
percent and that the exposed body surface area affected was 
approximately 15 percent.  It was further noted that acne and 
chloracne were involved and that scars from a previous cyst 
were present.

Given the insufficient rationale regarding etiology provided 
in the May 2006 VA examination report, the RO scheduled the 
veteran for another VA examination, which he underwent in May 
2007.  During the course of the May 2007 VA examination, the 
veteran's claims file was reviewed, and the examination 
report addressed the veteran's two claimed conditions 
separately as a cyst behind the right ear, and actinic 
keratoses and seborrheic keratoses (to be discussed below as 
part of the claim for a skin disorder on the arms).  On 
physical evaluation of the cyst, the examiner observed 5 mm 
linear scars on the posterior earlobes bilaterally with no 
keloid formation.  The scars were slightly raised about the 
surrounding skin with no hyperpigmentation, ulceration or 
drainage.  In the retroauricular areas bilaterally, the 
veteran was found to have 7 mm scars with slight hypertrophy 
but no keloid formation, edema, ulceration or drainage.  
Several milia were also found in the retroauricular areas on 
the left.  Based on the findings, the examiner gave the 
impression of multiple follicular cysts.  The examiner 
explained that the onset of the condition was 1969, the 
course has been chronic, and treatments have included liquid 
nitrogen cryotherapy and excision (in March 2006).  In 
addition, the total body surface area affected was 1 percent 
and exposed body surface area affected was 1 percent.  The 
examiner specifically noted that there was no acne or 
chloracne.  

Taking into account all of the relevant evidence of record, 
service connection for chloracne or chronic acneform eruption 
is not warranted.  Although the medical evidence clearly 
demonstrates that the veteran has follicular cysts in the 
area of the ears, a condition for which he is already 
service-connected, there is no evidence of a separate and 
distinct skin condition involving chloracne or chronic 
acneform eruption.  Notably, the May 2006 VA examination 
report states that the veteran's scars on the cheeks and 
behind the ears were possibly due to chloracne.  This 
assessment is speculative and not corroborated by the other 
medical evidence of record.  The Court has held that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  The Board also finds the VA examination report to be 
confusing in that the opinion states that the assessment is 
possibly chloracne, but that the diagnosis is most likely 
chloracne, and that the total body surface area and exposed 
body area affected with the chloracne are approximately 5 
percent and 15 percent, respectively.  The opinion states 
additionally that acne and chloracne are involved.  It is 
unclear from these inconsistent statements whether the 
examiner believes that the veteran possibly had chloracne, 
most likely has chloracne, or does in fact have chloracne.  
Furthermore, it is noted that this examiner did not have an 
opportunity to review the veteran's claims file.  

Conversely, the examiner who conducted the May 2007 VA 
examination did review the claims file.  The veteran was 
again evaluated and following a comprehensive examination 
wherein the veteran's history was considered, it was 
determined that the veteran's examination was negative for 
acne and chloracne.  This examiner, instead, found scars that 
supported an impression of multiple follicular cysts.  The 
veteran's history of treatments for excision and liquid 
nitrogen cryotherapy, as well as clinical tests, including a 
histopathologic examination of tissue from the left ear, were 
taken into account.  The Board finds the May 2007 VA 
examination report to be of greater probative value given the 
examiner's consideration of historical records and the May 
2006 VA examination report, among other things, and the fact 
that his opinion was thoroughly supported by clear and 
detailed findings.  Accordingly, the evidence does not 
establish that service connection is warranted for chloracne 
as separate from the already service-connected condition of 
multiple follicular cysts in both ear areas.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for chloracne or chronic acneform eruption, other than 
multiple follicular cysts in both ear areas.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Petition to Reopen

The veteran contends that he has a skin disorder on his arms 
as a result of active service to include exposure to 
herbicides in Vietnam.  

The veteran filed his original claim of entitlement to 
service connection for sores on his arms in April 1990.  The 
claim was denied in an unappealed rating decision dated in 
October 1990.  This rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.202 
(2007).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The October 1990 rating decision denied the veteran's claim 
of service connection for sores on the arms because there was 
no evidence showing that the condition was incurred in or 
aggravated by military service or due to herbicide exposure.  
In order for the claim to be reopened, the veteran must have 
submitted evidence showing either that his skin disorder is 
the result of herbicide exposure or is otherwise related to a 
disease or injury incurred in service.  

Since the October 1990 rating decision, VA has received 
medical treatment records dated from January 2006 to April 
2006 showing treatment by Dr. Starnes for skin disorders.  
The records reveal complaints of acne on the arms.  In 
addition, there is also new evidence from the May 2006 and 
May 2007 VA examinations which in part assess the veteran's 
skin disorder on the arms.  

The aforementioned medical evidence is neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim.  In particular, the May 2006 VA 
examination report gives the assessment that the veteran's 
skin condition on the arms is prurigo nodularis.  The 
treatment records from Dr. Starnes diagnose the veteran's 
skin disorder as lichen simplex chronicus, and the May 2007 
VA examination report describes the skin disorder as actinic 
keratoses and seborrheic keratoses and basal cell carcinoma.  
The Board notes that such evidence relates to an 
unestablished fact necessary to substantiate the claim, 
specifically, that the veteran has a chronic skin disorder.  
In this regard, evidence is weighed and credibility assessed 
after a claim is reopened.  See Justus v. Principi, 3 Vet. 
App. 510 (1993).  When considered together with the evidence 
previously of record, the new evidence raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim is reopened with the submission of new and material 
evidence, and the Board will proceed to review the claim in 
light of all the evidence, new and old.  38 C.F.R. § 3.156.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for chloracne or chronic 
acneform eruption, other than multiple follicular cysts in 
both ear areas, is denied.  

New and material evidence to reopen the claim for service 
connection for a skin disorder on the arms, claimed as sores 
on arms and variously characterized as actinic keratoses, 
seborrheic keratoses and basal cell carcinoma, lichen simplex 
chronicus, and prurigo nodularis, has been received; to that 
extent only, the appeal is granted.


REMAND

Because the claim of service connection for a skin disorder 
on the arms has been reopened with the submission of new and 
material evidence, additional assistance in developing 
evidence pertinent to the veteran's claim must be provided.  

At the May 2006 VA examination, the examiner assessed the 
veteran's skin condition as prurigo nodularis.  Treatment 
records from Dr. Starnes, however, diagnose the veteran's 
skin disorder as lichen simplex chronicus.  The May 2007 VA 
examination report observes that lichen simplex chronicus is 
similar to prurigo nodularis, but gives the impression that 
the veteran's skin disorder is actinic keratoses and 
seborrheic keratoses and basal cell carcinoma.  It is noted 
that previously conducted clinical tests including 
histopathologic examination of excised tissue, were not 
available for review at the examination.  

Although the veteran's skin disorder on the arms was 
evaluated at his May 2006 and May 2007 VA examinations, the 
Board finds that a new examination is necessary to clarify 
the current nature of the skin disorder and to determine 
whether there is a relationship to service to include 
herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should then schedule the 
veteran for an appropriate VA medical 
examination to assess the current nature 
and etiology of his skin disorder on the 
arms, claimed as sores on arms and 
variously characterized as actinic 
keratoses, seborrheic keratoses and basal 
cell carcinoma, lichen simplex chronicus, 
and prurigo nodularis.  The entire claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must note in the examination 
report that the claims file, including 
service medical records, was reviewed in 
conjunction with the examination.  Any 
appropriate testing should be conducted, 
and the results reviewed, prior to the 
final opinion.  The examiner should list 
any current diagnoses of a skin disorder 
on the arms manifested by the veteran and 
render an opinion as to whether the 
currently diagnosed disorder is at least 
as likely as not (i.e., to at least a 
50:50 degree of probability) related to 
the veteran's military service to include 
as secondary to herbicide exposure in 
Vietnam, or whether such a relationship 
is unlikely (i.e., less than a 50:50 
degree of probability).  The examiner 
should provide a complete rationale for 
any opinion provided.  

2.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for a skin disorder on the 
arms.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


